Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19      PageID.6156    Page 1 of 22



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 MOHAMED FARAJ,                          CIVIL NO. 2:18-cv-12039
    Plaintiff/Petitioner                 CRIMINAL NO. 13-cr-20564-1
                                         HONORABLE STEPHEN J. MURPHY, III

 v.

 UNITED STATES OF AMERICA,
    Defendant/Respondent.
                                     /


   AMENDED RESPONSE OF THE UNITED STATES IN RESPONSE AND
                     OPPOSITION TO PETITIONER=S
    28 U.S.C. ' 2255 MOTION TO VACATE, SET ASIDE, OR CORRECT
                 SENTENCE WITH INCORPORATED BRIEF

      NOW COMES the United States, by and through MATTHEW SCHNEIDER,

 United States Attorney and TERRENCE R. HAUGABOOK, Assistant United

 States Attorney, pursuant to Federal Rule Civil Procedure 15(a)(1)(A) and 7(a)(2);

 and Rule 5 (a) and (b), of The Rules Governing Section 2255 Proceedings, in

 response to the Petitioner=s 28 U.S.C. ' 2255 Motion to Vacate, Set Aside, or

 Correct the Sentence and states the following for its Amended Response in

 Opposition to Petitioner's 28 U.S.C. ' 2255 Motion:
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19                             PageID.6157          Page 2 of 22




                                        TABLE OF CONTENTS

 I. INTRODUCTION .................................................................................................2

 II. PROCEDURAL HISTORY ................................................................................. 2

 III. ARGUMENT ......................................................................................................5
          A. Legal Standard for Amending Section 2255 Responses.... ....................... 5
          B. Legal Standard for Section 2255 Litigation............................................... 6
          C. Petitioner is Entitled to Have His Conviction and Sentence for the
              Conspiracy Count Vacated ......................................................................... 8
          D. Petitioner is Unable to Satisfy His Burden of Proof on His Ineffective
              Assistance of Counsel Claim…………..…..……………………....……..9
          E. Petitioner Procedurally Defaulted His Challenge to The CCE
               Instructions Which Clearly Stated the Law, Were Unambiguous, and
                Required Unanimity……………………………………………..…….17
         F. There Was No Due Process Violation and Petitioner is Not Actually
              Innocent .………………………………………………………………..19

 IV. CONCLUSION ................................................................................................20
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19        PageID.6158     Page 3 of 22



 I.                               Introduction

       Petitioner, Mohamed Faraj, who took a direct appeal of his conviction,

 which was denied by the Sixth Circuit, now seeks to vacate, set aside, or correct

 his sentence. In his '2255 motion, petitioner Mohamed Faraj challenges his dual

 convictions for engaging in a continuing criminal enterprise and conspiracy to

 distribute and possess with intent to distribute controlled substances as violative of

 the Fifth Amendment’s Double Jeopardy prohibition. However, petitioner also

 seeks to use a '2255 motion to mount a second attack against the sufficiency of the

 evidence for his conviction of engaging in a continuing criminal enterprise, which

 he raised in his direct appeal, by couching his newer challenges inside of an

 ineffective assistance of counsel claim and a faulty jury instruction allegation. For

 the reasons that follow, petitioner’s '2255 motion should be granted in part and his

 conspiracy to distribute and possess with intent to distribute controlled substances

 conviction should be vacated and the Judgment amended to remove the imposition

 of a $100 special assessment and supervised release requirement for that count.

 The rest of petitioner’s '2255 motion should be denied.



 II.                              Procedural History

       On July 31, 2013, petitioner Faraj was originally charged, under seal, in

                                           2
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19        PageID.6159    Page 4 of 22



 three counts of a five-count indictment, with count one: engaging in a continuing

 criminal enterprise, in violation of 21 U.S.C. ' 848(a), and (c); count two:

 conspiracy to distribute and possess with intent to distribute controlled substances,

 in violation of 21 U.S.C. ' 841(a)(1); 846; count three: possession of a firearm in

 furtherance of a drug trafficking offense, in violation of 18 U.S.C. ' 924(c)(1)(A);

 and count five: use of a communication facility to commit a violation of the

 Controlled Substances Act, in violation of 21 U.S.C. ' 843(b). (R. 3: Indictment,

 PgID 5). On November 13, 2013, a superseding indictment was filed which merely

 added another firearm to count three possession of a firearm in furtherance of a

 drug trafficking offense. (R. 67: Superseding Indictment, PgID304).

       Trial began on or about October 28, 2014. After five weeks, trial concluded

 on December 5, 2014, with a verdict of guilty against petitioner on count one:

 engaging in a continuing criminal enterprise (“CCE”), in violation of 21 U.S.C. '

 848(a), and (c); count two: conspiracy to distribute and possess with intent to

 distribute controlled substances, in violation of 21 U.S.C. ' 841(a)(1); 846; and

 count five: use of a communication facility to commit a violation of the Controlled

 Substances Act, in violation of 21 U.S.C. ' 843(b). The jury was unable to reach a

 verdict on count three possession of a firearm in furtherance of a drug trafficking

 offense. (R. 249: Verdict Form, PgID 1792).

                                           3
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19                 PageID.6160      Page 5 of 22



        Sentencing occurred on June 22, 2015. Petitioner was sentenced

 concurrently on all counts to 288 months’ imprisonment on count one, 240

 months’ imprisonment on count two, and 48 months’ imprisonment on count five.

 (R. 343: Judgment, Pg ID 5579). A $100.00 special assessment was imposed on

 each count for a total of $300.00. (Id.). Concurrent supervised release terms were

 imposed for each count as follows: three years for counts one and two, and one

 year for count five. (Id.).

        On June 26, 2015, the petitioner filed a timely notice of appeal (R. 345:

 Notice of appeal, PgID 5588), and subsequently took a direct appeal to the Sixth

 Circuit. On appeal, the petitioner challenged the trial court’s denial of his motion to

 recall witness Hafez Hammoud, the admission of statements of Mahmoud Harajli

 under the excited utterance exception of Fed. R. Evid. 803(2), and the sufficiency

 of the evidence for his conviction on count one of being a participant in a

 continuing criminal enterprise particularly as the organizer, supervisor, or

 manager.1 The Sixth Circuit Court of Appeals rejected petitioner’s challenges and

 affirmed his conviction on July 3, 2017. See U.S. v. Ayoub et. al., 701 Fed. Appx.

 427 (6th Cir. 2017). The appellate court issued its mandate on July 25, 2017 (R.


        1The  petitioner also sought a judgment of acquittal on count three, which the jury failed
 to reach a verdict on, possession of a firearm in furtherance of a drug trafficking crime.
 However, the Sixth Circuit ruled it did not have jurisdiction to hear that challenge.

                                                 4
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19                  PageID.6161       Page 6 of 22



 392: Mandate, PgID 5942). The petitioner did not file a Petition for Writ of

 Certiorari to the Supreme Court of the United States. On June 28, 2018, the

 petitioner timely filed the instant 28 U.S.C. ' 2255 motion.2



 III.                                  ARGUMENT



 A.      LEGAL STANDARD FOR AMENDING AND RESPONDING TO
         '2255 PETITIONS



         The Civil Rule governing pleading amendments, Federal Rule of Civil

 Procedure 15, is applicable to habeas proceedings by 28 U.S.C.§ 2242; Federal

 Rule of Civil Procedure 81(a)(4)(A) and (B); and Rule 12 of The Rules Governing

 Section 2255 Proceedings. Fed. Rule Civ. Proc. 15(a) provides:

        (a)   Amendments Before Trial.

        (1) Amending as a Matter of Course. A party may amend its pleading once

         2Because   petitioner took a direct appeal solely to the court of appeals, his conviction
 became final for '2255 purposes upon the expiration of 90 days within which he could have
 petitioned for certiorari to the Supreme Court even if no certiorari petition had actually been
 filed. See Clay v. United States, 537 U.S. 522, 532 (2003). Therefore, Petitioner=s conviction
 became final on October 1, 2017, which is ninety days after the Sixth Circuit order denying his
 appeal. Petitioner had one year from that date, or until October 1, 2018, within which to file his
 petition. See 28 U.S.C. '2255(f)(1).



                                                  5
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6162     Page 7 of 22




 as a matter of course within:
      (A) 21 days after serving it, or
      (B) if the pleading is one to which a responsive pleading is required, 21
 days after service of a responsive pleading or 21 days after service of a motion
 under Rule 12(b), (e), or (f), whichever is earlier.

     (2) Other Amendments. In all other cases, a party may amend its pleading
 only with the opposing party's written consent or the court's leave. The court
 should freely give leave when justice so requires.

       The “pleading” to which Fed. Rule Civ. Proc. 15(a)(1)(A) refers is the

 complaint in an ordinary civil case, and the ' 2255 [petition] in a habeas

 proceeding. See Fed. Rule Civ. Proc. (3); Rule 5(a) and (b) of The Rules Governing

 Section 2255 Proceedings.

       Pursuant to Fed. Rule Civ. Proc. 15(a)(1)(A), the Government can freely

 amend its ' 2255 petition, without prior court approval, given it is being done

 within 21 days after serving it by mail to defendant on June 3, 2018.

 B.    LEGAL STANDARD FOR SECTION 2255 LITIGATION


       Under 28 U.S.C. §2255(a), a federal prisoner who moves to vacate his

 sentence under ' 2255 must show that the sentence was imposed in violation of the

 Constitution or laws of the United States, that the court was without jurisdiction to

 impose such sentence, that the sentence was in excess of the maximum authorized

 by law, or that it is otherwise subject to collateral attack. See 28 U.S.C. ' 2255(a);

                                            6
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6163    Page 8 of 22



 Anderson v. United States, 246 F. Supp. 2d 758, 760 (E.D. Mich. 2003) (Gadola,

 J.).

        A petitioner bears the burden of demonstrating an error of constitutional

 magnitude which had a substantial and injurious effect or influence on the criminal

 proceedings. Reed v. Farley, 512 U.S. 339, 353 (1994); Brecht v. Abrahamson, 507

 U.S. 619, 637-38 (1993). In order for Faraj to obtain relief under ' 2255, he must

 show a “‘fundamental defect’ in the proceedings which necessarily results in a

 complete miscarriage of justice or an egregious error violative of due process.’”

 Riggs v. United States, 209 F.3d 828, 831 (6th Cir. 2000)(citing Gall v. United States,

 21 F.3d 107, 109 (6th Cir. 1994)). In order to obtain collateral relief under § 2255,

 petitioner Faraj must clear a significantly higher hurdle than would exist on direct

 appeal. United States v. Frady, 456 U.S. 152, 166 (1982).

        It is well settled that an argument not raised on direct appeal is waived. See

 Grant v. United States, 72 F.3d 503, 505–06 (6th Cir.1996). Such an argument can

 be raised for the first time on collateral review only when the alleged error

 constitutes a “fundamental defect which inherently results in a complete

 miscarriage of justice.” Reed v. Farley, 512 U.S. at 348. A § 2255 motion may not

 be employed to relitigate an issue that was raised and considered on appeal absent

 highly exceptional circumstances, such as an intervening change in the law.

                                            7
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19        PageID.6164     Page 9 of 22



 Giraldo v. United States, 1995 WL 290354 (6th Cir.1995).

       Where a defendant has procedurally defaulted a claim by failing to raise it

 on direct review, as occurred in Faraj’s case here, the claim may be raised in

 habeas review only if the defendant can first demonstrate either “cause and actual

 prejudice,” or that he is “actually innocent.” Bousley v. United States, 523 U.S.

 614, 622 (1998). “Actual innocence” means factual innocence and not mere legal

 insufficiency. Id. at 623.

       With the exception of his double jeopardy claim, petitioner has procedurally

 defaulted several of his challenges, or they are otherwise not subject to collateral

 review because they were raised previously on direct review, and his motion must

 be denied.

 C.    PETITIONER IS ENTITLED TO HAVE HIS CONVICTION AND
       SENTENCE FOR COUNT TWO VACATED


       Petitioner was dually charged, as well as convicted, of engaging in a

 continuing criminal enterprise, in violation of 21 U.S.C. ' 848(a), and (c), and

 count two: conspiracy to distribute and possess with intent to distribute controlled

 substances, in violation of 21 U.S.C. ' 841(a)(1); 846. “A guilty verdict on a §848

 charge necessarily includes a finding that the defendant also participated in a

 conspiracy violative of § 846; conspiracy is therefore a lesser included offense of

                                           8
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6165    Page 10 of 22



  CCE.” Rutledge v. United States, 517 U.S. 292, 307 (1996); United States v.

  Fredell, 79 Fed. Appx. 799 (6th Cir. 2003). Because this occurred in petitioner’s

  case, he is entitled to have one of his convictions and its attendant sentence

  vacated. Id.

        Since conspiracy is the lesser included offense, the government will concede

  error and agree to vacate defendant’s conviction and sentence for count two, the

  conspiracy charge. U.S. v. Taylor, 489 Fed. Appx. 34, 40 (6th Cir. 2012).

  Therefore, the Judgment has to be amended to reflect the vacation of the

  conspiracy conviction, and removal of the imposition of supervised release for that

  count, as well as the $100 special assessment.



  D.    PETITIONER FARAJ CAN NOT SATISFY HIS BURDEN OF
        PROOF ON HIS ALLEGED INEFFECTIVE ASSISTANCE OF
        COUNSEL CLAIMS

  1.   The Standard of Review for An Ineffective Assistance of Trial Counsel
       Claim.


        An ineffective assistance of counsel claim, however, is not subject to the

  procedural default rule, and may be raised in a collateral proceeding under '2255,

  whether or not the petitioner could have raised the claim on direct appeal. Massaro

  v. United States, 538 U.S. 500 (2003).

                                            9
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6166     Page 11 of 22



        Even though petitioner Faraj is not procedurally defaulted from raising his

  ineffective assistance of counsel claim, he fails to establish any violation of the

  Sixth Amendment right to counsel. Petitioner must show two things: Athat

  counsel=s performance was deficient . . . [and] that the deficient performance

  prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).

        In determining whether counsel=s performance was deficient,
        [t]he court must . . . determine whether, in light of all the
        circumstances, the identified acts or omissions were outside the wide
        range of professionally competent assistance. . . . At the same time,
        the court should recognize that counsel is strongly presumed to have
        rendered adequate assistance and made all significant decisions in the
        exercise of reasonable professional judgment.

  Strickland, 466 U.S. at 690.

        The governing performance standards depend in large part on the standards

  set by the legal profession: AThe proper measure of attorney performance remains

  simply reasonableness under prevailing professional norms.@ Id. at 688. AThe

  threshold issue is not whether [his] attorney was inadequate; rather, it is whether he

  was so manifestly ineffective that defeat was snatched from the hands of probable

  victory.@ United States v. Morrow, 977 F.2d 222, 229 (6th Cir. 1992)(en banc),

  508 U.S. 975 (1993). In applying the Aprofessional norms@ standards, however,

  A[j]udicial scrutiny of counsel=s performance must be highly deferential,@ and

  courts Amust indulge a strong presumption that counsel=s conduct falls within the

                                            10
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6167     Page 12 of 22



  wide range of reasonable professional assistance.@ Strickland, 466 U.S. at 689.

  That is because of the retrospective nature of ineffective assistance claims: AIt is all

  too tempting for a defendant to second-guess counsel=s assistance after conviction

  or adverse sentence, and it is all too easy for a court, examining counsel=s defense

  after it has proved unsuccessful, to conclude that a particular act or omission of

  counsel was unreasonable.@ Id.

        Accordingly, the Court in Strickland held, A[a] fair assessment of attorney

  performance requires that every effort be made to eliminate the distorting effects of

  hindsight, to reconstruct the circumstances of counsel=s challenged conduct, and to

  evaluate the conduct from counsel=s perspective at the time.@ Id. The Court in

  Strickland held defendant must overcome the presumption that, under the

  circumstances, the challenged action “might be considered sound trial strategy.

  There are countless ways to provide effective assistance in any given case. Even

  the best criminal defense attorneys would not defend a particular client in the same

  way.” Id. at 689.



  2.   The Alleged Failure of Defense Counsel to Challenge the Jury
       Definition of Supervisor or Manager Role and Substantial Income



        While petitioner attempts to now challenge the jury instructions defining
                                             11
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6168     Page 13 of 22



  supervisor or manager and substantial income, in actuality he merely challenges

  the credibility of the government witness Hafez Hammoud’s testimony regarding

  the motive for the assault upon Harajli a homeless man living in the location where

  the crimes charged were centered See Petitioner’s brief at pp. 18-22.

        In a jury trial, the jury is the sole fact finder, United States v. Adamo, 742

  F.2d 927, 935 (6th Cir.1984). “[A] section 2255 motion is not a vehicle for

  rearguing the credibility of witnesses.” Conteh v. United States, 226 F.Supp.2d

  514, 519 (S.D.N.Y. Oct.7, 2002). The credibility of witnesses is a jury

  determination. See United States v. Clark, 928 F.2d 733, 736 (6th Cir.1991).

  Moreover, most of the trial testimony was corroborated by documentary evidence

  (e.g. drug talley sheets), physical evidence (e.g. seized marijuana in the signature

  vials and plastic bags), and consistency with the testimony of other witnesses

  involved in the distribution and sale of marijuana. Ayoub, 701 Fed. Appx. at 430-

  432, 441-42; United States v. Elder, 90 F.3d 1110, 1124 (6th Cir.1996) (holding

  that the testimony of coconspirators was sufficient to support the defendant's

  conviction of conducting a continuing criminal enterprise).

        Review of witness credibility is not within the province of this Court and is

  not proper under a § 2255 motion. See 28 U.S.C. § 2255(a). Moreover, the Sixth

  Circuit conducted a de novo review and found sufficient evidence existed on all of

                                            12
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6169     Page 14 of 22



  the elements of petitioner’s CCE conviction. Ayoub, 701 Fed. Appx. at 440-442. In

  performing a de novo review of a conviction for sufficiency of the evidence, the

  Supreme Court stated a [reviewing court] must determine “whether the record

  evidence could reasonably support a finding of guilt beyond a reasonable doubt.”

  Jackson v. Virginia, 443 U.S. 307, 318 (1979) (footnote omitted). In making this

  determination, a court does “not weigh the evidence, assess the credibility of the

  witnesses, or substitute our judgment for that of the jury.” United States v.

  Salgado, 250 F.3d 438, 446 (6th Cir.2001) (internal quotation and citation

  omitted). Rather, a court views the probative evidence and the inferences drawn

  from it “in the light most favorable to the prosecution” and determines whether

  “any rational trier of fact could have found the essential elements of the crime

  beyond a reasonable doubt.” Jackson, 443 U.S. at 319.

        Further, a sufficiency of evidence claim requires the Court to apply the

  substantive elements of the criminal offense charged. Sanford v. Yukins, 288 F.3d

  855, 860 (6th Cir. 2002). In performing its de novo review of the elements of

  petitioner’s CCE conviction, the Sixth Circuit first looked at all five of the required

  substantive elements to convict petitioner of the CCE offense and noted the record

  “fully supported the jury’s verdict.” Ayoub, 701 Fed. Appx. at 441. Then the Court

  began to focus on the one substantive element petitioner challenged in earnest

                                            13
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6170     Page 15 of 22



  which was whether he was an “organizer, supervisor, or manager” of the

  conspiracy. Id. The Court then found sufficient evidence existed to support that

  element too. Id. at 442.



  3.   Defense Trial Strategy

        In addition, it should be noted that the trial strategy in this case was to

  contradict elements of the CCE offense and thereby deny participation in it while

  admitting involvement in the conspiracy offense.

        To convict defendant of the CCE offense, the government must prove (1)

  that the defendant committed a felony violation of federal narcotics laws; (2) that

  the violation was part of a continuing series of three or more drug offenses

  committed by the defendant; (3) that the defendant committed the series of

  offenses in concert with five or more persons; (4) that the defendant acted as an

  organizer, supervisor, or manager of these five or more persons; and (5) that the

  defendant obtained substantial income or resources from this series of violations.

  United States v. Burns, 298 F.3d 523, 535 (6th Cir. 2002).

         During opening statements, defense counsel admitted defendant participated

  in selling Marijuana with Hafez Hammoud but only sold small amounts. (R. 268:

  TT., PgID 2024; 2027). In closing, defense counsel argued that petitioner was

                                            14
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19         PageID.6171     Page 16 of 22



  guilty of count two, the conspiracy offense, and count four (sic), the use of a

  communication facility offense. (R. 285: Tr., PgID 4771; 4784-85). The defense

  also argued against the substantial income element by denying defendant had

  substantial sums of money or other trappings attendant to a person considered a

  “Kingpin” in a CCE. (Id. at PgID 4784-85).

        The petitioner cannot show any deficient performance or actual prejudice

  from his attorney’s actions and now merely quarrels with the trial strategy after it

  did not work. This was specifically rejected in Strickland as a basis for proving

  ineffective assistance of counsel. Strickland. Strickland made clear, “[a] fair

  assessment of attorney performance requires that every effort be made to eliminate

  the distorting effects of hindsight, to reconstruct the circumstances of counsel's

  challenged conduct, and to evaluate the conduct from counsel's perspective at the

  time.” 466 U.S. at 689. Moreover, after a de novo review, the Sixth Circuit found

  sufficient evidence on all five of the CCE elements required to convict petitioner.

        To the extent petitioner claims his appellate counsel was ineffective for not

  litigating the jury instructions, it should be noted, as argued infra, there was no

  appealable claim because the jury instructions properly cited the CCE elements and

  did require unanimity. See Strickland, 466 U.S. at 691(holding that failure of

  counsel to pursue fruitless claims Amay not later be challenged as unreasonable@);

                                            15
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6172    Page 17 of 22



  see also Holland v. Horn, 150 F.Supp. 706, 787 (E.D.Pa. 2001)(holding that

  counsel cannot be ineffective for failing to raise a meritless claim). Also, the

  process of “winnowing out weaker arguments on appeal and focusing on” those

  more likely to prevail, far from being evidence of incompetence, is the hallmark of

  effective appellate advocacy. Jones v. Barnes, 463 U.S. 745, 751-752 (1983).

        Strickland prohibits petitioner from trying to couch his dissatisfaction with

  his attorney’s trial strategy into an ineffective assistance of counsel claim.

  Strickland, 466 U.S. at 689, 698-99. Petitioner is trying to re-litigate his sufficiency

  of the evidence argument on the CCE count, inside of an unmeritorious ineffective

  assistance of counsel claim, and challenge more of the CCE elements. However,

  that sufficiency challenge was previously raised and considered on appeal.

  Moreover, to the extent the Sixth Circuit reviewed his CCE sufficiency challenge

  de novo, then pursuant to Giraldo, petitioner is barred from re-litigating it in a

  Section 2255 motion. If not, then pursuant to Bousley, petitioner procedurally

  defaulted because he did not specifically challenge each individual element on

  direct appeal. Petitioner has not shown cause and actual prejudice for this

  procedural default. Nor, can petitioner show actual innocence given his trial

  strategy of admitting participation in the conspiracy that is a lesser included

  offense of the CCE count.

                                            16
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6173    Page 18 of 22



        Petitioner cannot show counsel’s performance was deficient or prejudiced

  him. Wherefore, the petitioner’s claim of ineffective assistance of counsel should

  be denied.

  E.    PETITIONER PROCEDURALLY DEFAULTED HIS ABILITY TO
        CHALLENGE THE CCE JURY INSTRUCTIONS WHICH
        CLEARLY STATED THE LAW, WERE NOT AMBIGUOUS, AND
        REQUIRED UNANIMITY


        When a defendant fails to object to a jury instruction at trial or on direct

  review and makes the objection on collateral review, as Faraj has done here, “a

  convicted defendant must show both (1) ‘cause’ excusing his double procedural

  default, and (2) ‘actual prejudice’ resulting from the errors of which he

  complains.” Napier v. United States, 159 F.3d 956, 959 (6th Cir. 1998)(citations

  omitted).

        The actual prejudice standard used on collateral review is more difficult for

  the movant to meet than is the plain error standard of Fed.R.Crim.P. 52(b), which

  is used on direct appeal. See Henderson v. Kibbe, 431 U.S. 145, 154, (1977);

  Frady, 456 U.S. at 166 (noting that “to obtain collateral relief a prisoner must clear

  a significantly higher hurdle than would exist on direct appeal”). The standard for

  actual prejudice is “‘whether the ailing instruction by itself so infected the entire

  trial that the resulting conviction violates due process,’ not merely whether ‘the

                                             17
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6174   Page 19 of 22



  instruction is undesirable, erroneous, or even universally condemned.’ ” Kibbe,

  431 U.S. at 154.

        Petitioner has procedurally defaulted this challenge and failed to fulfill his

  burden of showing cause and actual prejudice. Napier, 159 F.3d at 959. Curiously,

  petitioner’s '2255 petition cited to the court’s jury charge on the CCE count but

  truncated the citation at the exact point just before the court instructs the jury that

  unanimity is required. See Petitioner’s brief at p.13. A review of the transcript shows

  that the court’s instruction to the jury cited the proper five elements of CCE as

  required by Burns supra, but continued after the portion cited by petitioner wherein

  the court stated:

  …
  THE COURT:
  ...
  Those are the five elements of the first count, all right?
  Now, you must unanimously agree on the facts
  necessary to support each element…

  (R. 284: Tr., Pg ID 4672; 4681-83).

        Contrary to petitioner’s claim, as demonstrated also by the verdict form, the

  jury was required to find unanimity on the CCE elements and petitioner’s § 2255

  motion must be denied. See (R. 249: Verdict Form, PgID 1792). Again, this is

  another attempt to re-litigate the sufficiency of evidence for the CCE conviction.

  Moreover, to the extent the Sixth Circuit reviewed his CCE sufficiency challenge
                                            18
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19          PageID.6175    Page 20 of 22



  de novo, then pursuant to Giraldo, petitioner is barred from re-litigating it in a

  Section 2255 motion. If not, then pursuant to Bousley, petitioner procedurally

  defaulted because he did not specifically challenge each individual CCE element

  on direct appeal. Petitioner has not shown cause and actual prejudice for this

  procedural default. Nor, can petitioner show actual innocence given his trial

  strategy of admitting participation in the conspiracy, which is a lesser-included

  offense of the CCE count.

        Wherefore, petitioner’s Section 2255 motion challenge to the jury

  instructions should be denied.



  F.    THERE WAS NO DUE PROCESS VIOLATION AND PETITIONER
        IS NOT ACTUALLY INNOCENT


        A review of the transcript shows that the court’s instruction to the jury cited

  the proper five elements of CCE as required by Burns supra. (R. 284: Tr., Pg ID

  4672; 4681-83). Again, this claim by petitioner is another attempt to re-litigate the

  sufficiency of evidence for the CCE conviction. Moreover, to the extent the Sixth

  Circuit reviewed his CCE sufficiency challenge de novo, then pursuant to Giraldo,

  petitioner is barred from re-litigating it in a Section 2255 motion. If not, then

  pursuant to Bousley, petitioner procedurally defaulted because he did not

                                            19
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19        PageID.6176    Page 21 of 22



  specifically challenge each individual element on direct appeal. Petitioner has not

  shown cause or actual prejudice for this procedural default. Nor, can petitioner

  show actual innocence given his trial strategy of admitting participation in the

  conspiracy, which is a lesser-included offense of the CCE count.




  IV.                            CONCLUSION

        For the foregoing reasons, with the exception of his double jeopardy claim,

  petitioner has not sustained his burden of demonstrating an error of constitutional

  magnitude, which had a substantial and injurious effect or influence on the

  criminal proceedings. Accordingly, petitioner’s double jeopardy claim should be

  granted and the conspiracy conviction and sentence vacated. On all the other

  grounds petitioner alleged, his motion to vacate his sentence should be denied.



                                                 Respectfully submitted,
                                                 MATTHEW SCHNEIDER
                                                 United States Attorney


                                                 s/Terrence R. Haugabook
                                                TERRENCE R. HAUGABOOK, P-44554
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                (313) 226-9157
  Dated: June 5, 2019                           Email: Terrence.Haugabook@usdoj.gov

                                           20
Case 2:13-cr-20564-SJM-MAR ECF No. 426 filed 06/05/19      PageID.6177    Page 22 of 22



                           CERTIFICATE OF SERVICE

        I hereby certify that on June 5, I mailed the foregoing document with
  postage prepaid to the defendant at the following:

              Mohamed Faraj, Reg. No. 48851-039
              FCI McKean
              P.O. Box 8000
              Bradford, PA 16701

                                        s/Terrence R. Haugabook (P44554)
                                        Assistant U.S. Attorney
  6/5/19                              E-mail:terrence.haugabook@usdoj.gov




                                          21
